ON APPELLANT’S MOTION FOR REHEARING.
DAVIDSON, Judge.
Appellant insists that the search of her residence was without authority of law and that the testimony showing the finding of the wine therein was not admissible.
Testifying as a witness in her own behalf, appellant said that the wine found by the officers was “my wine.” She explained that the wine was possessed for her own use and that of friends and not for the purpose of sale. Appellant thereby admitted the very fact to which she was objecting — which was proof of the fact that the wine was in her possession.
An accused cannot complain of testimony where he testified to the same fact. See: Johnson v. State, 118 Tex. Cr. R. 293, *27242 S. W. (2d) 421; Reusch v. State, 119 Tex. Cr. R. 112, 45 S. W. (2d) 209; Moss v. State, 121 Tex. Cr. R. 614, 50 S. W. (2d) 835; Due v. State, 123 Tex. Cr. R. 73, 57 S. W. (2d) 849; Bowers v. State, 136 Tex. Cr. R. 387, 125 S. W. (2d) 555; Weaver v. State, 144 Tex. Cr. R. 590, 165 S. W. (2d) 106; Hamilton v. State, 145 Tex. Cr. R. 78, 165 S. W. (2d) 737; Myers v. State, 194 S. W. (2d) 91.
We remain convinced of the correctness of the conclusions originally expressed.
The motion for rehearing is overruled.
Opinion approved by the Court.